Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 15-18, 23, 26-28, 31-39 submitted on 5/2/2021 are pending for examination.  Claims 15-16, 18, 23, 26 and 35-39 were examined. Claims 17, 27-28 and 31-34 remain withdrawn.
Claims 17, 27-28 and 31-34 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   15-16,18,23,26 and 35-39 and claims 17, 27-28 and 31-34 as set forth in the Office action mailed on, 12/16/2018 is hereby withdrawn and claims 17, 27-28 and 31-34 are hereby rejoined with claims  15-16,18,23,26 and 35-39 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or no statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

On 7/06/2021 Michael Sanzo agreed to cancel claim 17 and amend claim 18 to place the application on condition of allowance.

 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Michael Sanzo with telephone on 07/06/2021.

EXAMINER’S AMENDMENT
Cancel claim 17.
Amend claim 18 as follows:

Claim 18	Lines 1-2, replace- the increased expression of E8 is due to an increase- with- expression of the E8 increases due to an increase -.
The following is an examiner’s statement of reasons for allowance:
Applicants have developed a new acetogenic microbial cell which is capable of producing at least one higher alcohol from a carbon source, wherein the acetogenic microbial cell is genetically modified to comprise at least one enzyme, E8, a butyryl-CoA: acetate CoA transferase (cat3), wherein said E8 comprises an amino acid sequence having at least 100% sequence identity with the amino acid sequence of SEQ ID NO:1 of an enzyme obtained from Clostridium kluyveri and wherein the higher alcohol comprises the structure of formula I below and has 4 to 10 carbon atoms:



    PNG
    media_image1.png
    134
    328
    media_image1.png
    Greyscale


R= H, CH3, n=1- 6
wherein the acetogenic microbial cell is Clostridium ljungdahlii or Clostridium autothenogenum. 
Prior arts neither teach nor suggest the acetogenic microbial cell which is capable of producing at least one higher alcohol from a carbon source, wherein the acetogenic microbial cell is genetically modified to comprise at least one enzyme, E8, a butyryl-CoA: acetate CoA transferase (cat3), wherein said E8 comprises an amino acid sequence having at least 100% sequence identity with the amino acid sequence of SEQ ID NO:1 of an enzyme obtained from Clostridium kluyveri and wherein the higher alcohol comprises the structure of formula I above and has 4 to 10 carbon atoms, wherein the acetogenic microbial cell is Clostridium ljungdahlii or Clostridium autothenogenum. Therefore the acetogenic microbial cell which is capable of producing at least one higher alcohol from a carbon source, wherein the acetogenic microbial cell is genetically modified to comprise at least one enzyme, E8, a butyryl-CoA: acetate CoA transferase (cat3), wherein said E8 comprises an amino acid sequence having at least 100% sequence identity with the amino acid sequence of SEQ ID NO:1 of an enzyme Clostridium ljungdahlii or Clostridium autothenogenum and its use are novel and non-obvious. 
Thus claims 15-16, 18, 23, 26-28 and 31-39 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652